Case: 19-60727      Document: 00515786067         Page: 1    Date Filed: 03/18/2021




                                 CORRECTED

              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 19-60727                            March 17, 2021
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   Deepak Thapa,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 679 042


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Deepak Thapa, a native and citizen of Nepal, petitions for review of
   the Board of Immigration Appeals’ (BIA) affirmance of the Immigration
   Judge’s (IJ) denial of his applications for asylum, withholding of removal, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60727      Document: 00515786067             Page: 2   Date Filed: 03/18/2021




                                       No. 19-60727


   protection under the Convention Against Torture (CAT). Thapa, a member
   of the Nepali Congress Party (NCP), claimed that on one occasion he was
   threatened by five to six individuals who wanted him to leave the NCP and
   join the Maoists. On another occasion, as he was leaving a NCP office, five
   to six individuals beat him with sticks, and Thapa believed they were Maoists.
   Thapa thereafter left his village home for Kathmandu, where he lived for
   three and one-half months without incident. While he was in Kathmandu, he
   learned that individuals had visited his village home and threatened to break
   his arms and legs if he returned.
          We review only the BIA’s decision, “unless the IJ’s decision has some
   impact on the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
   2009). Thus, the IJ’s decision will be considered insofar as it affected the
   BIA’s decision. Id. Those parts of the IJ’s decision that were not adopted by
   the BIA are not before this court, and Thapa’s arguments concerning those
   parts of the IJ’s decision are not considered.           See id.; see also INS
   v. Bagamasbad, 429 U.S. 24, 25-26 (1976).
          This court applies the substantial evidence standard in reviewing the
   BIA’s factual conclusions that an alien is not eligible for asylum, withholding
   of removal, or CAT relief. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
   2006); 8 U.S.C. § 1252(b)(4)(B). “Under the substantial evidence standard,
   reversal is improper unless we decide not only that the evidence supports a
   contrary conclusion, but also that the evidence compels it.” Chen, 470 F.3d
   at 1134 (internal quotation marks and citations omitted).
          Thapa argues that his testimony before the IJ, which was deemed
   credible, established that he suffered past persecution and has a well-founded
   fear of future persecution in Nepal because of his membership in the NCP.
   He argues that the IJ and BIA erred in failing to consider the cumulative
   effect of the separate incidents of harm and in not considering, when




                                            2
Case: 19-60727      Document: 00515786067          Page: 3   Date Filed: 03/18/2021




                                    No. 19-60727


   concluding that he could relocate within Nepal, that the Maoists instigate
   civil strife and essentially govern the country. He also contends that he will
   be tortured by Maoists if he is returned to Nepal.
          Contrary to Thapa’s assertion, the record demonstrates that the IJ
   and BIA properly considered the cumulative effect of all the incidents of
   harm before concluding that, together, they did not amount to past
   persecution. Thapa was able to relocate to Kathmandu without incident and
   has presented no specific evidence that the Maoists engaged in human rights
   abuses in Kathmandu, so he has failed to demonstrate a well-founded fear of
   future persecution. See 8 C.F.R. § 1208.13(b)(2)(ii) (“An applicant does not
   have a well-founded fear of persecution if the applicant could avoid
   persecution by relocating to another part of the applicant’s country of
   nationality . . . .”) Because Thapa does not warrant asylum based on past
   persecution or a well-founded fear of future persecution, he fails to
   demonstrate that the evidence compels a conclusion contrary to that of the IJ
   and BIA with respect to his application for asylum. See Gjetani v. Barr, 968
   F.3d 393, 398 (5th Cir. 2020); Orellana-Monson v. Holder, 685 F.3d 511, 518
   (5th Cir. 2012); Lopez-Gomez v. Ashcroft, 263 F.3d 442, 445 (5th Cir. 2001);
   8 C.F.R. § 1208.13(b)(2)(ii).
          Further, because he fails to meet the less stringent standard for
   asylum, he is necessarily unable to establish entitlement to withholding of
   removal. See Eduard v. Ashcroft, 379 F.3d 182, 186 n.2 (5th Cir. 2004).
   Finally, because Thapa “has not presented any evidence that any public
   official in [Nepal] knows who []he is or would be willing to acquiesce in h[is]
   torture,” he fails to demonstrate that the evidence compels a contrary
   conclusion from that of the IJ and BIA with respect to his claim for protection
   under the CAT. Morales v. Sessions, 860 F.3d 812, 818 (5th Cir. 2017).
          His petition for review is DENIED.




                                          3